          Case 19-20364          Doc 12   Filed 03/11/19     Entered 03/11/19 15:24:02            Page 1 of 2

                          United States Bankruptcy Court
                                    District of Connecticut
                                                                                             Filed and Entered
                                                                                                 On Docket
                                                                                              March 11, 2019


In re:
         Shonda Deniel Brooks                                                          Case Number: 19−20364 jjt
         Debtor*                                                                       Chapter: 13




                                              NOTICE OF HEARING


PLEASE TAKE NOTICE that a Hearing will be held at 450 Main Street, 7th Floor Courtroom, Room 715B,
Hartford, CT 06103 on March 28, 2019 at 10:00 AM to consider and act upon the following matter(s):


              Motion to Impose Automatic Stay Filed by Kimberly Pisinski on behalf of Shonda
              Deniel Brooks, Debtor. (Re: Doc #5)




OBJECTION(S) DUE: March 21, 2019 before 4:00 p.m.

CERTIFICATE OF SERVICE DUE: March 21, 2019 before 4:00 p.m. Failure to file by the due date may result in
the hearing being marked off.

NOTE: If the Filer or the Filer's attorney does not participate in the above scheduled hearing, the court may enter an
order denying the matter(s) identified above.


Dated: March 11, 2019
                                                                                     For the Court


                                                                                     Myrna Atwater
                                                                                     Clerk of Court

United States Bankruptcy Court                                                 Tel. (860) 240−3675
District of Connecticut                                                        VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                     * Voice Case Information System
Hartford, CT 06103                                                             http://www.ctb.uscourts.gov
                                                                               Form 112 − lbw
       Case 19-20364         Doc 12      Filed 03/11/19       Entered 03/11/19 15:24:02            Page 2 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF CONNECTICUT




                  INSTRUCTIONS REGARDING THE ATTACHED NOTICE OF HEARING




TO THE MOVING PARTY


You are required to serve the attached Notice of Hearing along with these instructions in accordance with the
Bankruptcy Rules.

You are required to file a Certificate of Service with the court indicating the names and physical address of each party
served.

If you wish to request a continuance of the initial hearing, you must file a request for continuance of initial hearing
(refer to court's website at www.ctb.uscourts.gov for the official form). Any subsequent requests for continuance
require the filing of a Motion to Continue Hearing.



                                                  Myrna Atwater, Clerk of Court
